ORDER OF AFFIRMANCE
Upon a careful consideration of the record and of the briefs and arguments of the parties, the Court has concluded that the judgment of the District Court, 362 F.Supp. 370, is based on findings of fact that have not been shown to be clearly erroneous as they pertain to the essential elements of the ease. The issues raised are primarily factual, and the District Court’s finding that the debt asserted by St. Clair Laundry & Dry Cleaning Company, Inc., is not provable for an involuntary petition in bankruptcy has not been shown to be clearly erroneous in fact or based upon any misinterpretation of the law. We believe that an opinion would have no precedential value, and the judgment appealed from is hereby affirmed without opinion. See Rule 14 of the Rules of this Court.